Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application filed on 06/29/2020 is a continuation of 15/164,954, filed 05/26/2016, now U.S. Patent #10/698,963 and claims Priority from Provisional Application 62230091, filed 05/26/2015.
Claims 2-21 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/01/2020 complies with the provisions of M.P.E.P 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Abstract
The Abstract filed on 06/29/2020 has not been considered as to the merits because it contains 191 words. It is limited to 150 words. 

Claim Objections
Claim 10 is objected because of the following informality:
	- Claims 10  recites the phrase “at least one of Likes, Shares, Tweets, Pins, views, comments, and votes”, which should read as “at least one of Likes, Shares, Tweets, Pins, views, comments, or votes”. Corrections is suggested. 

Double Patenting
The double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 9,477,723.  of the following reasons: Claims 1 and 11 of the present application merely repeat the features of claims 1 and 12 of U.S. Patent No. 10/698,963 with less limitation.  Since the difference of the claimed subject matters in scope is denims and unrelated to the overall aesthetic appearance of the claims being compared. In addition, it is obvious for an ordinary skilled person in the art at the time the invention was made to add limitations from the claims for the purpose to extend an intentional usage for his/hers invention.
The dependent claims 3-21 are fully incorporating the errors of their respective base claims by dependency. They are rejected under the same rationale.
               This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cantarero et al. (US 2016/0055164 A1]), hereinafter referred to as Cantarero, in view of Mirza et al. (US 10,311,362 B1), hereinafter referred to as Mirza.
As claim 2, Cantarero discloses a method for determining social media hotness activity of internet content on the internet, the method comprising:
	- receiving, at one or more processors, user input parameters selecting at least one set of sources of internet content, wherein each source of internet content comprises pieces content (Fig. 7, pars. [0085]-[0086], wherein an identification, e.g., “Sources”, of a plurality of sources of internet content, e.g., “Facebook”, “Twitter”, “Instagram”…, in the fig. 7: as in panel 723 of, is received at GUI 700);
	- determining, by the one or more processors, hotness values for content by, for each piece of content (pars. [0062]-[0064], wherein a trend score for the content is determined based on a comparison, and par [0059], wherein social media activity such as number of times the internet content has been shared, i.e., share count, is tracked);
	- generating, by the one or more processors, representations of a one or more of pieces content having the highest hotness values (pars. [0064], wherein acceleration between the share count of a first period of the time range and the share count of a second period of the time range is measured, and par. [0056], generating content scores and ranking content based on the content scores.  For example, high scoring content or clusters of high scoring content may be considered as breaking news, wherein the system may have a threshold score that content or clusters of content must overcome to be considered breaking news.  The threshold levels may be different depending on the size or hierarchy of a cluster, whether it is a single content piece, whether the alert is for national level or local level news); and 

transmit a data item associated with the clustered social media data items to a user when the scoring value exceeds a predetermined threshold, wherein the data item is transmitted to a 
user in a form selected from the group consisting of an email, a text message, a push notification and a visual display, and [0056], the system alert users to the breaking news,  whether it is a single content piece, whether the alert is for national level or local level news.).
              Cantarero discloses as claimed. However, Cantarero does not explicitly disclose dividing a rate of change of activity related to the respective piece of content by an activity measurement of the respective piece of content.
             Meanwhile, Mirza discloses dividing a rate of change of activity related to the respective piece of content by an activity measurement of the respective piece of content (Col. 9-Line 58 to Col. 10-Line 26, wherein the score for an individual content item is based on the popularity of the content item, the amount of elapsed time since the content item was first determined to be popular, the rate at which the popularity of the content item is increasing, the social popularity of the content item, other factors, …the score for a content item may be calculated based at least in part on equation [1], below: score=(weight.sub.curr-weight.sub.prev)/weight.sub.prev [1] where weight.sub.x=the number of requests for the content item in time period x, divided by the total number of content requests for all content items in the time period x).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the system of cited reference to include a ratio as disclosed by Mirza in order to manage the trend score.

As claim 3, Cantarero discloses the notification is one or more of an automated email, an automated alert, an automated posting on a social media website, and an automated message via an instant messaging protocol (pars. [0034] & [0056], wherein the News identification and alert system processes the internet postings received from web sites , identifies breaking and trending 
news topics, and sends alerts of the breaking news topics to clients, par. [0015], wherein the data item is transmitted to a user in a form selected from the group consisting of an email, a text message, a push notification and a visual display).

As claim 4, Cantarero discloses measuring, by the one or more processors, the activity related to each piece over a range of time as activity measurements, including at least a first activity measurement and a second activity measurement occurring subsequent to the first activity measurement (par. [0059], social media activity such as number of times the internet content has been shared, i.e., share count, is tracked);
	- storing the measured activity in a database periodically over the range of time as the activity measurements (par. [0108] and Fig. 10, wherein share counts are stored periodically over different time range, e.g., 9 Am-10Am); and 
	Mirza discloses calculating, by the one or more processors, the rate of change of activity related to each piece of content between the first activity measurement and the second activity measurement,-2- DOCS 127710-OO1CT1 /4150748 1PATENT Attorney Docket No. 127710-001CT1 wherein the activity measurement is the second activity measurement (Col. 9-Line 58 to Col. 10-Line 26, wherein the score for an individual content item is based on the popularity of the content item, the amount of elapsed time since the content item was first determined to be popular, the rate at which the popularity of the content item is increasing, the 

As claim 5, Mirza discloses the second activity measurement is an aggregate of the first activity measurement (see Col. 9-Line 58 to Col. 10-Line 26).  

As claim 6, Cantarero discloses periodically updating the hotness values for each piece of content based on a subsequent activity measurement for each piece of content (see fig. 10 & pars. [0015], [0019], [0064] and [0058], transmit a data item associated with the clustered social media data items to a user when the scoring value exceeds a predetermined threshold, wherein the data item is transmitted to a user in a form selected from the group consisting of an email, a text message, a push notification and a visual display, and [0056], the system alert users to the breaking news,  whether it is a single content piece, whether the alert is for national level or local level news); and periodically transmitting an updated message based on the updated hotness values (see fig. 10 & pars. [0015], [0019], [0064] and [0108], and [0056]).

As claim 7, Cantarero discloses generating, by the one or more processors, an ordered list of the content of each source, the ordered list having an order that is based on the hotness values for the content and causing the ordered list to be displayed on a display (see fig. 10 & pars. [0015], [0064] and [0108], and [0056]).

As claim 8, Cantarero discloses generating a visualization of the generated ordered list, the visualization comprising a predetermined number of representations of pieces content having the highest hotness values (see fig. 10 & pars. [0015], [0064], [0098], and [0056]-[0058]).
 
As claim 9, Cantarero discloses updating the hotness values for each content based on a subsequent activity measurement for each piece of content (pars. [0019], par. [0059], [0098], social media activity such as number of times the internet content has been shared, i.e., share count, is tracked.); and generating an updated ordered list of the content based on the updated hotness values (pars. [0019], par. [0059], [0098], social media activity such as number of times the internet content has been shared, i.e., share count, is tracked.)

As claim 10, Cantarero discloses the activity comprises at least one quantifiable indicator of the popularity of a link, wherein the at least one quantifiable indicator of the popularity of a link comprises at least one of Likes, Shares, Tweets, Pins, views, comments, and votes (pars. [0041] and [0109], System may require that at least one word from group 1 and group 2 are found in a social media post, message, and/or shared link for the social media data to be tagged as a potential national news topic)

As claim 12, Cantarero discloses the sources of the internet content comprises a source type of the internet content, a public universal resource locator (URL), and a feed URL (see pars. [0034] & [0038]).  

As claim 13, Cantarero discloses a system for determining social media hotness activity of internet content on the internet (pars. [0005]-[0006], system for identifying news worth information from a media feed and alerting consumers to the existence of the information), the system comprising: 
       a database configured to store measured social media activity periodically over a range of time as activity measurements (pars. [0017]-[0018] and [0059]); and 
        a web server communicatively coupled to the database (par. [0006] ,a  social media server) and configured to: 
	- receive user input parameters selecting at least one set of sources of internet content, wherein each source of internet content comprises pieces content (Fig. 7, pars. [0085]-[0086], wherein an identification, e.g., “Sources”, of a plurality of sources of internet content, e.g., “Facebook”, “Twitter”, “Instagram”…, in the fig. 7: as in panel 723 of, is received at GUI 700);, 
	- determine hotness values for content by, for each piece of content (pars. [0062]-[0064], wherein a trend score for the content is determined based on a comparison, and par [0059], wherein social media activity such as number of times the internet content has been shared, i.e., share count, is tracked);, 
	- generate representations of a one or more of pieces content having the highest hotness values (pars. [0064], wherein acceleration between the share count of a first period of the time range and the share count of a second period of the time range is measured, and par. [0056], generating content scores and ranking content based on the content scores.  For example, high scoring content or clusters of high scoring content may be considered as breaking news, wherein the system may have a threshold score that content or clusters of content must overcome to be considered breaking news.  The threshold levels may be different depending on the size or 
	- transmit a notification to an external device indicative of the generated representation of the subset of pieces of content (par. [0015], transmit a data item associated with the clustered social media data items to a user when the scoring value exceeds a predetermined threshold, wherein the data item is transmitted to a user in a form selected from the group consisting of an email, a text message, a push notification and a visual display, and [0056], the system alert users to the breaking news,  whether it is a single content piece, whether the alert is for national level or local level news.).
              Cantarero discloses as claimed. However, Cantarero does not explicitly disclose dividing a rate of change of activity related to the respective piece of content by an activity measurement of the respective piece of content.
             Meanwhile, Mirza discloses dividing a rate of change of activity related to the respective piece of content by an activity measurement of the respective piece of content (Col. 9-Line 58 to Col. 10-Line 26, wherein the score for an individual content item is based on the popularity of the content item, the amount of elapsed time since the content item was first determined to be popular, the rate at which the popularity of the content item is increasing, the social popularity of the content item, other factors, …the score for a content item may be calculated based at least in part on equation [1], below: score=(weight.sub.curr-weight.sub.prev)/weight.sub.prev [1] where weight.sub.x=the number of requests for the content item in time period x, divided by the total number of content requests for all content items in the time period x).


As claim 14, Cantarero discloses the notification is one or more of an automated email, an automated alert, an automated text message, an automated posting on a social media website, and an automated message via an instant messaging protocol (pars. [0034] & [0056], wherein the News identification and alert system processes the internet postings received from web sites , identifies breaking and trending news topics, and sends alerts of the breaking news topics to clients, par. [0015], wherein the data item is transmitted to a user in a form selected from the group consisting of an email, a text message, a push notification and a visual display).
.  

As claim 15, Cantarero discloses measure the activity related to each piece over a range of time as activity measurements, including at least a first activity measurement and a second activity measurement occurring subsequent to the first activity measurement, the second activity measurement is an aggregate of the first activity measurement (par. [0059], social media activity such as number of times the internet content has been shared, i.e., share count, is tracked); and 
	Mirza discloses calculate the rate of change of activity related to each piece of content between the first activity measurement and the second activity measurement, wherein the activity measurement is the second activity measurement  (Col. 9-Line 58 to Col. 10-Line 26).  

As claim 16, Cantarero discloses the web server is further configured to: periodically update the hotness values for each piece of content based on a subsequent activity measurement for each piece of content (see fig. 10 & pars. [0015], [0019], [0064] and [0058], transmit a data item associated with the clustered social media data items to a user when the scoring value exceeds a predetermined threshold, wherein the data item is transmitted to a user in a form selected from the group consisting of an email, a text message, a push notification and a visual display, and [0056], the system alert users to the breaking news,  whether it is a single content piece, whether the alert is for national level or local level news); ; and periodically transmit an updated notification based on the updated hotness values (see fig. 10 & pars. [0015], [0019], [0064] and [0108], and [0056]).

As claim 17, Cantarero discloses the web server is further configured to: generate an ordered list of the content of each source, the ordered list having an order that is based on the hotness values for the content and causing the ordered list to be displayed on a display (see pars. [0056], [0085] and [0098]).  

As claim 18, Cantarero discloses the web server is further configured to: generate a visualization of the generated ordered list, the visualization comprising a predetermined number of representations of pieces content having the highest hotness values (par. [0059], social media activity such as number of times the internet content has been shared, i.e., share count, is tracked); 

As claim 19, Cantarero discloses the activity comprises at least one quantifiable indicator of the popularity of a link (pars. [0041] and [0109], System may require that at least one word from group 1 and group 2 are found in a social media post, message, and/or shared link for the social media data to be tagged as a potential national news topic).

As claim 20, Cantarero discloses the web server is further configured to filter the activity measurements based on the user input parameters (see par. [0056]) 

As claim 21, Cantarero discloses the message is transmitted to an external device running an application installed thereon (see pars. [0058] and [0079]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cantarero et al. (US 2016/0055164 A1]), hereinafter referred to as Cantarero, in view of Mirza et al. (US 10,311,362 B1), hereinafter referred to as Mirza, in further view of Silverman et al. (US 2015/0169587 A1), hereinafter referred to as Silverman.
As claim 11, Cantarero discloses filtering the activity measurements based on one or more of language of the internet content, a minimum social media activity measurement of the content, a presence of certain words from the internet content (see par. [0056]).  
              Cantarero discloses as claimed. However, Cantarero does not explicitly disclose filtering the activity measurements based on one or more of language of the internet content, a maximum social media activity measurement of the internet content.
             Meanwhile, Silverman disclose filtering the activity measurements based on one or more of language of the internet content, a maximum social media activity measurement of the internet content (par. [0064], a particular post exceeds a corresponding representative engagement metric by a predefined threshold value, thus alerting a user to a post that has 
become "viral." A "viral" post may be one that has generated a number of social network user interactions that greatly exceeds the norm.  The threshold value may be a user defined value in some implementations).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the system of cited reference to include a ratio as disclosed by Mirza in order to manage the trend score.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday- Friday from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 


/LOAN T NGUYEN/Examiner, Art Unit 2165